Title: To Benjamin Franklin from William Hodgson, 12 December 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear SirLondon 12 Decemr. 1782
I have the pleasure to acquaint you that we arrived safe here after a quick passage, but not Time enough I fear to undo what had been done wrong in consequence of premature advice, however still much depends upon future contingent Events, if the final arrangement takes place, all may yet be well, shou’d it happen otherwise, without previous information the conclusion may be severely calamitous, yr Sentiments upon the probability or otherwise of the final Issue it will lay me under very great obligations.
A few days ago I wrote to the Secretarys of State Office respecting the exchange that had been so long promised & so long delayed, I yesterday recd a Note & was desired to attend, which I did this day & was very much surprised & mortifyed to find that advices had been recd from N york that Congress absolutely refused to comply with the Agreement made here relative to the exchange of Prisoners, but as I was at same Time informed that all the papers relative thereto had been transmitted to Paris to be laid before you I need not enter further into it— I hope for the honor of Congress that the Affair is not as they represent, I shall be glad however to receive your Explanation for my Goverment. At first they appeared very angry & said they woud not send away the Prisoners now here however they recalled their words & promised a Ship shoud be sent to LOrient very soon & desired I woud request you to have all the English Prisoners assembled at LOrient from the different places of their Confinement, in order that they may all come home to gether— Under the Circumstances of things at present they again have requested me to write you to release from their Paroles Lt Col Tarleton & Col Simcoe & they seem to ground their claim the more to this Indulgence on Acc’t of the Demurr that exists in America relative to the Exchange of the Prisoners who went from hence. Mr Wren has sent me a Bill for 36 Dollars or 180 Livres which a Prisoner has given him & he has advanced some money upon please to Credit me in Acct for the same if the Bill be good advising me for how much Sterling I am to Debit you in Acc’t, I am with great & sincere Respect Dr sr yr most oblged Hble servt
William Hodgson
His Excellency B Franklin Esqr
